DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
Response to Arguments
On pages 8–9 of the Remarks, Applicant contends the teachings of Aono are deficient by referring to Fig. 17 of Aono.  Because the rejection does not rely on the teachings of Aono’s Fig. 17, Examiner finds the argument irrelevant as not focused on the rejection of record.  In other words, because Applicant’s argument does not address the rationale of the rejection, Examiner finds the argument unpersuasive of error.  Accordingly, the rejection is sustained.
On pages 8–9 of the Remarks, Applicant contends Na teaches a 6-tap filter, which does not teach Applicant’s 1:2:1 filter.  Because the rejection relies on the teachings of Aono to teach the use of a 1:2:1 filter for downsampling luma samples along the horizontal direction, Examiner finds Applicant’s argument not probative of error in the rejection’s rationale.  Accordingly, the rejection is sustained.
Examiner incorporates herein previous Reponses to Arguments including any helpful explanation contained therein.
Other claims are not argued separately.  Remarks, 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7–10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Na (US 2021/0176478 A1) and Aono (US 2020/0296380 A1).
Regarding claim 1, the combination of Na and Aono teaches or suggests an image decoding method performed by a decoding apparatus, the method comprising:  deriving a cross-component linear model (CCLM) mode as an intra prediction mode of a current chroma block based on prediction mode information for the current chroma block (Na, ¶¶‌ 0012 and 0065:  explains CCLM is a type of intra prediction mode performed at the encoder and decoder that can predict a chroma block), and deriving a color format for the current chroma block (Na, ¶ 0074:  discloses determining the color format so that proper downsampling is employed; see also Na, ¶ 0079); deriving downsampled luma samples based on a current luma block (Na, ¶ 0075:  discloses downsampling the luma block to match the size of the chroma block; see also Na, ¶ 0079); deriving downsampled neighboring luma samples based on neighboring luma samples of the current luma block (Na, ¶¶ 0073–0074:  discloses the neighboring pixel blocks are downsampled in CCLM); deriving CCLM parameters based on the downsampled neighboring luma samples and neighboring chroma samples of the current chroma block (Na, Fig. 3 and ¶ 0075:  disclose the CCLM parameters are obtained based on the downsampled neighboring luma samples and neighboring chroma samples of a current neighboring chroma block; Examiner notes that the interpretation of this limitation is read to invoke MMLM, which considers both the reconstructed neighboring luma values and chroma values; While Aono teaches MMLM, it does not explicitly explain MMLM considers both luma and chroma neighboring samples, thus reliance on the teachings of Na); and generating prediction samples for the current chroma block based on the CCLM parameters and the downsampled luma samples (Na, ¶‌ 0077:  teaches chroma being predicted from luma using CCLM), wherein a down-sampled luma sample is derived by filtering three adjacent current luma samples based on the color format being 4:2:2 (Examiner finds while Na may teach CCLM for the 4:2:2 color format, Aono better describes how the downsampled luma samples are filtered by filtering three adjacent current luma samples; Aono, ¶ 0202 and Fig. 24(14):  describes the luma pixels being decimated in the horizontal direction in 4:2:2 color format wherein the filtering is applied to three adjacent luma pixels using a 1:2:1 coefficient ratio), wherein based on coordinates of a downsampled luma sample being (x1, y2), coordinates of the three adjacent luma samples including first luma sample, second luma sample, and third luma sample are (2x1-1, y1), (2x1, y1), and (2x1+1, y1), respectively (Aono, ¶ 0202 and Fig. 24(14):  teaches that the (2x, y) luma location is adjacent to a pixel (2x-1, y) on the left and a pixel (2x+1, y) on the right and further teaches the luma values are decimated (i.e. halved) in the horizontal direction so that the pre-downsampled location (2x, y) would become (x,y)), wherein a ratio of filter coefficients being applied to the first luma sample, the second luma sample, and the third luma sample is 1:2:1 (Aono, Fig. 24(14):  teaches the coefficients 1:2:1), wherein a downsampled top neighboring luma sample is derived by filtering three adjacent top neighboring luma samples of the current luma block based on the color format being 4:2:2 (Na, Fig. 3:  illustrates the top neighboring luma samples are decimated by half in the horizontal direction; While Na is showing vertical decimation as well, that is because Na is illustrating the 4:2:0 color format; We know from Aono that only the horizontal luma pixels are decimated in 4:2:2), wherein for deriving the down-sampled top neighboring luma sample with regard to a chroma neighboring sample located at (x2 - 1), only the three adjacent top neighboring luma samples among the neighboring luma samples are used, wherein the three adjacent top neighboring luma samples comprise a first top neighboring luma sample at (2x2-1, -1), a second top neighboring luma sample at (2x2, -1), and a third top neighboring luma sample at  (2x2+1, -1) (Aono, ¶ 0202 and Fig. 24(14):  teaches that the (2x, y) luma location is adjacent to a pixel (2x-1, y) on the left and a pixel (2x+1, y) on the right and further teaches the luma values are decimated (i.e. halved) in the horizontal direction so that the pre-downsampled location (2x, y) would become (x,y); see explanation, supra, for an explanation of why they are the top samples), and wherein a ratio of filter coefficients being applied to the first top neighboring luma sample, the second top neighboring luma sample, and the third top neighboring luma sample is 1:2:1 (Aono, Fig. 24(14):  teaches the coefficients 1:2:1; see explanation, supra, for an explanation of why they are the top samples).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Na, with those of Aono, because both references are drawn to the same field of endeavor (downsampling luma samples to prediction chroma samples using CCLM) and because those skilled in the art understand the 4:2:2 color format has half as many chroma samples in the horizontal direction as luma samples such that the luma must be downsampled so that chroma and luma have the same resolution for ease of CCLM implementation.  Therefore, the combination represents a mere combination of prior art elements, according to known methods, yielding a predictable result.  This rationale applies to all combinations of Na and Aono used in this Office Action unless otherwise noted.
Regarding claim 7, the combination of Na and Aono teaches or suggests the method of claim 1, wherein based on the color format being 4:4:4, each luma sample of the current luma block is respectively derived as a corresponding downsampled luma sample without filtering (Aono, ¶ 0156:  teaches there may not be downsample filtering for the 4:4:4 format; see also Aono, ¶ 0198 and Fig. 24(11)).
Regarding claim 8, the combination of Na and Aono teaches or suggests the method of claim 7, wherein based on coordinates of the downsampled luma sample being (x3, y3), coordinates of the luma sample of the current luma block is (x3, y3) (Examiner notes this is simply a recognition that the 4:4:4 color format does not require horizontal or vertical decimation (downsampling); Aono, Fig. 24 (11):  illustrates (x, y) for the 4:4:4 color format; see also treatment of claim 7).
Regarding claim 9, the combination of Na and Aono teaches or suggests the method of claim 1, wherein based on [[if]] the color format being 4:4:4, each of the neighboring luma samples is derived as a downsampled neighboring luma sample without filtering, and wherein based on coordinates of the downsampled top neighboring luma sample being (x4, y4), coordinates of the top neighboring luma sample is (x4, y4) (Examiner notes this subject matter simply recognizes that the neighboring samples also being in the 4:4:4 color format would also not be downsampled because there is a 1:1 correspondence between the luma and chroma samples; Aono, Fig. 24 (11):  illustrates (x, y) for the 4:4:4 color format; see also treatment of claim 7).
Claim 10 recites the same elements as claim 1, but is drawn to the corresponding encoding method rather than the decoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 14, the combination of Na and Aono teaches or suggests the method of claim 10, wherein based on the color format being 4:4:4, each luma sample of the current luma block is respectively derived as a corresponding downsampled luma sample without filtering, and wherein each of the neighboring luma samples is derived as a downsampled neighboring luma sample without filtering (see treatment of claims 7 and 9, which explain the current samples and neighboring samples in the 4:4:4 color format do not require downsampling because of their 1:1 correspondence between luma and chroma samples).
Claim 15 recites the same elements as claim 1, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laroche (US 2020/0389650 A1) teaches matching resolution by downsampling between luma and chroma samples (e.g. ¶ 0012), teaches 4:2:2 has half as many chroma samples in the rows as luma, but the same number of samples down the columns (e.g. ¶ 0104), and also teaches MMLM mode (e.g. Fig. 12 and ¶¶ 0140 and 0143).
Hanhart (US 2020/0344458 A1) teaches CCLM and 4:2:2 format (e.g. ¶ 0055, 0093, 0102 and 0103) and convolution kernel coefficients [1, 2, 1] (¶ 0102).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481